PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
GD MIDEA AIR-CONDITIONING EQUIPMENT CO., LTD. et al.
Application No. 16/675,964
Filed: November 6, 2019
For: WALL-MOUNTED AIR CONDITIONER INDOOR UNIT AND AIR CONDITIONER
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed July 8, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure timely submit corrected drawings in reply to the Notice of Allowability, mailed March 18, 2022, which set a period for reply of three (3) months.  Accordingly, this application became abandoned on June 17, 2022.  A Notice of Abandonment was mailed on July 6, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Amendment, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay.  

The amendment to the drawings filed in response to the requirement made in the Notice of Allowability mailed March 18, 2022 was filed after payment of the issue fee and is considered an amendment filed under 37 CFR 1.312. Because the present petition is otherwise grantable, the requirements of 37 CFR 1.312 have been waived, and the amendment to the drawings has been accepted. 

Primary Examiner Emmanuel E. Duke, stated that Applicant’s Amendment filed July 8, 2022, for amended Claim 20 is in- compliance, therefore, it overcomes the drawing objection of the NOA.

This application is being referred to Office of Data Management (ODM) for appropriate action in the normal course of business on the reply received July 8, 2022.


Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-7141.


/LASHAWN MARKS/
Paralegal Specialist, OPET